  Case 20-17880-KCF         Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04            Desc
                                  EXHIBIT Page 1 of 70




 MIDDLEBROOKS SHAPIRO, P.C.
 841 Mountain Avenue, First Floor
 Springfield, New Jersey 07081
 (973) 218-6877
 (fax)(973) 218-6878
 Melinda D. Middlebrooks, Esq.
 middlebrooks@middlebrooksshapiro.com
 Attorneys for Chapter 11 Debtor
 and Debtor-in-Possession
                                                UNITED STATES BANKRUPTCY COURT
 In re:                                         FOR THE DISTRICT OF NEW JERSEY

 HITESHRI PATEL,                                Honorable Kathryn C. Ferguson

                 Chapter 11 Debtor and          Chapter 11
                 Debtor-in-Possession
                                                Case No.: 20-17880-KCF


                INDIVIDUAL DEBTOR’S CHAPTER 11 COMBINED PLAN
                OF REORGANIZATION AND DISCLOSURE STATEMENT


          HITESHRI PATEL, the Chapter 11 Debtor, Debtor-in-Possession and Plan Proponent

(“Plan Proponent”) or (“Debtor”) submits her Plan of Reorganization pursuant to Chapter 11, Title

11 of the United States Code, in the form annexed hereto and made a part hereof.

                                                   HITESHRI PATEL
                                                   Plan Proponent

                                                   Middlebrooks Shapiro, P.C.
                                                   841 Mountain Avenue, First Floor
                                                   Springfield, New Jersey 07081
                                                   (973) 218-6877
                                                   (fax) (973) 218-6878
                                                   Attorneys for Hiteshri Patel,
                                                   Plan Proponent

                                                   /s/ Melinda Middlebrooks
                                                   By: Melinda D. Middlebrooks, Esq.
Dated: November 20, 2020
  Case 20-17880-KCF          Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                   Desc
                                   EXHIBIT Page 2 of 70



       This Combined Plan of Reorganization and Disclosure Statement is presented to you to inform

you of the proposed Plan for restructuring the debt of Hiteshri Patel, Chapter 11 Debtor, Debtor-in-

Possession and Plan Proponent (the “Plan Proponent” or the “Debtor”) and to seek your vote to accept

the Plan. You are encouraged to carefully review the full text of this document, including all exhibits

and attachments, before deciding how to vote on the Plan. To assist you in your review, please note

that a list of definitions and a section of frequently asked questions appear at the end of this document.


IN ADDITION TO CASTING YOUR VOTE TO ACCEPT OR REJECT THE PLAN, YOU
MAY OBJECT TO THE ADEQUACY OF THE DISCLOSURES MADE IN THIS
DOCUMENT, OR YOU MAY OBJECT TO THE TERMS OF THE PROPOSED PLAN. IF
YOU WISH TO OBJECT TO THE ADEQUACY OF THE DISCLOSURES OR TO THE
TERMS OF THE PROPOSED PLAN, YOU MUST DO SO BY ___________________, 20__.

YOUR BALLOT STATING HOW YOU ARE VOTING ON THE PLAN MUST BE
RETURNED BY THE CLOSE OF BUSINESS ON _____________________, 20__. THE
BALLOT MUST BE MAILED TO THE FOLLOWING ADDRESS: MIDDLEBROOKS
SHAPIRO, P.C., 841 MOUNTAIN AVENUE, FIRST FLOOR, SPRINGFIELD, NEW JERSEY
07081.

A HEARING ON THE CONFIRMATION OF THE PLAN IS SCHEDULED FOR __:_ __.M.
ON _____________________, 20__ IN COURTROOM NO. 2 AT THE UNITED STATES
BANKRUPTCY COURT, DISTRICT OF NEW JERSEY, 402 EAST STATE STREET,
TRENTON, NEW JERSEY.

Your rights may be affected by this Combined Plan and Disclosure Statement. You should
consider discussing this document with an attorney.

Dated: November 20, 2020




                                               ii
 Case 20-17880-KCF               Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                              Desc
                                       EXHIBIT Page 3 of 70




                                            TABLE OF CONTENTS
                                                                                                                                   Page

I.   Summary of the Plan and Distributions to Creditors ...................................................... 1

     Article 1 Background of the Debtor ............................................................................... 1
            1.1 Filing of the Debtor’s Chapter 11 Case .......................................................... 1
            1.2 All Sources of the Debtor’s Income................................................................ 1
            1.3 Past, Current and Projected Income and Expenses ......................................... 1
            1.4 Debtor’s Assets ............................................................................................... 2
            1.5 Past, Current and Projected Income and Expenses ......................................... 3
            1.6 Other Relevant Financial Date ........................................................................ 3
            1.7 Events Leading to the Filing of the Bankruptcy Case .................................... 3
            1.8 Significant Events During the Bankruptcy Case ............................................ 4
            1.9 Projected Recovery of Avoidable Transfers ................................................... 5

     Article 2 Classes of Claims ............................................................................................... 5
               2.1    Unclassified Claims ........................................................................................ 6
               2.2    Classes of Claims ............................................................................................ 7
               2.3    Estimated Number and Amounts of Claims Objections ................................. 14
               2.4    Treatment of Executory Contracts and Unexpired Leases ............................. 15
               2.5    Means for Implementation of the Plan............................................................ 15
               2.6    Omitted ........................................................................................................... 15
               2.7    Tax Consequences of Plan .............................................................................. 16
               2.8    Risk Factors/Mitigating Factors ...................................................................... 16

     Article 3 Feasibility of Plan ............................................................................................. 16
             3.1 Ability to Initially Fund Plan .......................................................................... 17

     Article 4 Liquidation Analysis ........................................................................................ 17

     Article 5 Discharge ........................................................................................................... 17
            5.1 Discharge ........................................................................................................ 17

     Article 6 General Provisions ........................................................................................... 17
            6.1 Title to Assets ................................................................................................. 17
            6.2 Binding Effect ................................................................................................. 17
            6.3 Severability ..................................................................................................... 17
            6.4 Retention of Jurisdiction by the Bankruptcy Court ........................................ 18
            6.5 Captions .......................................................................................................... 18
            6.6 Modification of Plan ....................................................................................... 18
            6.7 Final Decree .................................................................................................... 18
            6.8 Material Default Defined ................................................................................ 18




                                                            iii
Case 20-17880-KCF               Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                           Desc
                                      EXHIBIT Page 4 of 70



    Article 7 Attachments ...................................................................................................... 19

    Article 8 Frequently Asked Questions .......................................................................... 19

    Article 9 Definitions ........................................................................................................ 20
           9.1 Definitions....................................................................................................... 20
           9.2 Administrative Claimant ................................................................................. 20
           9.3 Administrative Convenience Class ................................................................. 20
           9.4 Administrative Expense .................................................................................. 20
           9.5 Administrative Tax Claim............................................................................... 21
           9.6 Allowed Claim ................................................................................................ 21
           9.7 Allowed Priority Tax Claim............................................................................ 21
           9.8 Allowed Secured Claim .................................................................................. 21
           9.9 Allowed Unsecured Claim .............................................................................. 21
           9.10 Bankruptcy Code or Code .............................................................................. 21
           9.11 Bankruptcy Court ........................................................................................... 21
           9.12 Bankruptcy Rule ............................................................................................ 21
           9.13 Cash................................................................................................................ 21
           9.14 Chapter 11 Case ............................................................................................. 21
           9.15 Claim .............................................................................................................. 21
           9.16 Class ............................................................................................................... 21
           9.17 Committee ...................................................................................................... 21
           9.18 Confirmation .................................................................................................. 22
           9.19 Confirmation Date ......................................................................................... 22
           9.20 Confirmation Hearing .................................................................................... 22
           9.21 Confirmation Order ........................................................................................ 22
           9.22 Creditor .......................................................................................................... 22
           9.23 Debtor and Debtor-in-Possession .................................................................. 22
           9.24 Disclosure Statement ..................................................................................... 22
           9.25 Disputed Claim .............................................................................................. 22
           9.26 Distributions ................................................................................................... 22
           9.27 Effective Date ................................................................................................ 22
           9.28 Executory Contracts ....................................................................................... 22
           9.29 Final Order ..................................................................................................... 22
           9.30 IRC ................................................................................................................. 22
           9.31 Petition Date................................................................................................... 22
           9.32 Plan ................................................................................................................ 22
           9.33 Plan Proponent ............................................................................................... 22
           9.34 Priority Tax Claim ......................................................................................... 23
           9.35 Reorganized Debtor ....................................................................................... 23
           9.36 Schedules ....................................................................................................... 23
           9.37 Secured Creditor ............................................................................................ 23
           9.38 Unsecured Creditor ........................................................................................ 23




                                                         iv
        Case 20-17880-KCF        Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04               Desc
                                       EXHIBIT Page 5 of 70
              SUMMARY OF THE PLAN AND DISTRIBUTIONS TO CREDITORS

                                        ARTICLE 1
                                  BACKGROUND OF THE DEBTOR

1.1.     Filing of the Debtor’s Chapter 11 Case

       On June 25, 2020 (the “Filing Date”), the Debtor caused a voluntary petition for relief under
Chapter 11 of the Bankruptcy Code to be filed. The Chapter 11 case is pending in the Bankruptcy
Court in Trenton, New Jersey.

1.2.     All Sources of the Debtor’s Income

        The Debtor is an ultrasound technician who works at University Radiology. This is the sole source
of the Debtor’s current income.

1.3.     Past, Current and Projected Income and Expenses

         A. Past Income.
       In 2019, the Debtor’s gross income was $.00. In 2018, the Debtor’s gross income was $258,714.00.
In 2017, the Debtor’s gross income was $89,276.00.

         B. Current Income.

         Total Net Monthly Income:                                     $4,600.551
         Total Monthly Expense:                                        $2,307.072

     Attached as Exhibit is a true and correct copy of Debtor’s amended Schedule I and J filed on
November 20, 2020.

         C. Projected Income and Expenses.
         Attached as Exhibit is a five (5) year projection of the Debtor’s anticipated income and expenses.

       A. Where the Debtor was self-employed, or had an interest in a business in the last two years,
provide the following information:
                  1.      Business Name: Garden State Diagnostic Imaging Center
                  2.      Nature of Business: Diagnostic Imaging
                  3.      Business Type: Partnership
                  4.      Debtor’s percentage of ownership interest: 33.3334%

       B. Where the Debtor was self-employed, or had an interest in a business in the last two years,
provide the following information:
                  1.      Business Name: Shardanu Pizza Prs1, Inc.
                  2.      Nature of Business: Retail Food


1
    See, Main Case, Docket No. 98, Amended Schedule I.
2
    See, Main Case, Docket No. 98, Amended Schedule J.
                                                1
          Case 20-17880-KCF         Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04            Desc
                                          EXHIBIT Page 6 of 70
                       3.    Business Type: Corporation
                       4.    Debtor’s percentage of ownership interest: 33.3%

       C. Where the Debtor was self-employed, or had an interest in a business in the last two years,
provide the following information:
                       1.    Business Name: Shardanu Pizza Prs2, Inc.
                       2.    Nature of Business: Retail Food
                       3.    Business Type: Corporation
                       4.    Debtor’s percentage of ownership interest: 33.3%

       D. Where the Debtor was self-employed, or had an interest in a business in the last two years,
provide the following information:
                       1.    Business Name: Shardanu Pizza Prs3, Inc.
                       2.    Nature of Business: Retail Food
                       3.    Business Type: Corporation
                       4.    Debtor’s percentage of ownership interest: 33.3%

        E.     Where the Debtor was self-employed, or had an interest in a business in the last two
years, provide the following information:
                       1.    Business Name: 18885 NW Park Ridge Way, LLC
                       2.    Nature of Business: Rental Property
                       3.    Business Type: Corporation
                       4.    Debtor’s percentage of ownership interest: 40%

           Attached as Exhibit D are copies of the balance sheets, income statements and cash flow
    statements for the businesses for the two (2) years preceding the bankruptcy filing.

1.4.       Debtor’s Assets

            Asset3                        Description                      Value of Debtor’s Interest
      223 Gordons Corner Road        Single family residence               $432,500.00
      Marlboro, NJ 07746
      164 Beach House                Single family house                    190,000.00
      Jersey City, NJ 07307
      714 S. Halliday Street         Single family house                    367,500.00
      Anaheim, CA 92804
      10535 NE Park Ridge Way        Single family house                    140,000.00
      Hillsboro, OR 97006
      2014 Honda Accord              87,100 mileage                              4,680.00
      2019 Hyundai Ioniq Hybrid      23,100 mileage                             14,050.00
      Household goods and            Location: 223 Gordons Corner                3,000.00
      furnishings                    Road, Marlboro, NJ 07746
      Used household electronics,    Location: 223 Gordons Corner                 500.00
      tv, computer and phone         Road, Marlboro, NJ 07746
      Used bicycle                   Location: 223 Gordons Corner                  50.00
                                     Road, Marlboro, NJ 07746

3
    As of the Filing Date.
                                                      2
       Case 20-17880-KCF          Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04             Desc
                                        EXHIBIT Page 7 of 70
   Used ladies clothing            Location: 223 Gordons Corner                  200.00
                                   Road, Marlboro, NJ 07746
   Used costume jewelry            Location: 223 Gordons Corner                  100.00
                                   Road, Marlboro, NJ 07746
   Checking account                Chase (9024)                                      .00
   Checking account                Chase (1376)                                    27.27
   Checking account                M&T Bank (9621)                              4,334.00
   Checking account                Chase (6961)                                   141.63
   Checking account                Chase (2682)                                    74.29
   Savings account                 Chase (3162)                                    97.69
   Whole Life Insurance            New York Life                                2,014.93
   Total Assets

   Minus Exemptions

   2014 Honda Accord               11 U.S.C. §522(d)(2)                         4,000.00
   2014 Honda Accord               11 U.S.C. §522(d)(5)                           680.00
   2019 Hyundai Ioniq Hybrid       11 U.S.C. §522(d)(5)                         7,829.12
   2019 Hyundai Ioniq Hybrid       11 U.S.C. §522(d)(5)                           666.00
   Used household goods            11 U.S.C. §522(d)(3)                         3,000.00
   Used electronics                11 U.S.C. §522(d)(3)                           500.00
   Used bicycle                    11 U.S.C. §522(d)(5)                            50.00
   Used clothing                   11 U.S.C. §522(d)(3)                           200.00
   Costume jewelry                 11 U.S.C. §522(d)(4)                           100.00
   Savings account                 11 U.S.C. §522(d)(5)                            97.67
   Checking account                11 U.S.C. §522(d)(5)                            27.27
   Checking account                11 U.S.C. §522(d)(5)                         4,334.00
   Checking account                11 U.S.C. §522(d)(5)                           141.63
   Checking account                11 U.S.C. §522(d)(5)                            74.29
   Shardanu Pizza (2 locations)    11 U.S.C. §522(d)(5)                        unknown
   Whole life Insurance            11 U.S.C. §522(d)(8)                         2,014.93
   Total Non-Exempt Assets                                                   $ 23,714.91
   Not Property of the Estate:
   IRA (JPMorgan Chase)            11 U.S.C. §522(d)(12)                       258,983.31


1.5.  Past, Current and Projected Income and Expenses
      This section identifies allowed secured Claims, naming the collateral for such debts, priority
Claims and unsecured Claims against the estate either in this section or in an attached Exhibit.

1.6.   Other Relevant Financial Data

       There is no other relevant financial data pertaining to the Debtor.

1.7.   Events Leading to the Filing of the Bankruptcy Case

       Here is a brief summary of the circumstances that led to the filing of this Chapter 11 case. A
                                                    3
      Case 20-17880-KCF        Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                 Desc
                                     EXHIBIT Page 8 of 70
business in which the Debtor held an interest, Garden State Diagnostic Imaging {“GSDI”), business
operations failed. The Debtor had personally guaranteed certain of GSDI’s debt which resulted in her
financial difficulties.

  1.8. Significant Events During the Bankruptcy Case


  6/25/2020    Chapter 11 Petition filed

  6/25/2020    Application for Retention of Middlebrooks Shapiro, P.C. as Chapter 11 Bankruptcy Counsel
               filed (Order entered 8/6/2020 (Docket No. 46))

  6/29/2020    Subchapter V trustee appointed (Order terminating Subchapter V trustee on 8/3/2020
               (Docket No. 43))

  7/9/2020     Application for Retention of Waldman Tax & Financial Services filed (Docket No.
               16)

  7/17/2020    Amended Schedules A/B, E/F, I, Summary of Schedules (Order entered 7/20/2020
               (Docket No. 28))

  7/22/2020    Initial Monthly Operating Report filed (Docket No. 30)

  7/23/2020    Application for Retention of Szeto & Ibarra, LLP filed (Objection filed by UST
               Docket No. 41) (Application withdrawn 8/7/2020 (Docket No. 49))

  8/19/2020    Monthly Operating Report for June 26 – July, 2020 (Docket No. 53)

  8/24/2020    Application for entry of Stipulation and Consent Order for NFS Leasing, Inc to file a
               non-dischargeability complaint and object to Debtor’s exemptions (Docket No. 58)

  9/2/2020     Entry of Consent Order allowing NFS Leasing, Inc. an extension of time to file a
               non-dischargeability action and object to Debtor’s exemptions (Docket No. 61)

  9/10/2020    Final Application for Fees filed by Subchapter V trustee (Docket No. 64)

  9/21/2020    Monthly Operating Report for August, 2020 (Docket No. 69)

  9/21/2020    Application for entry of a second Stipulation and Consent Order for extension of time
               to file a non-dischargeability action (Docket No. 71)

  9/22/2020    Order requiring Debtor to file a Plan and Disclosure Statement by November 20,
               2020 (Docket No. 72)

  9/28/2020    Entry of Consent Order allowing NFS Leasing, Inc. an extension of time to file a
               non-dischargeability action to October 21, 2020 (Docket No. 75)

  10/7/2020    Monthly Operating Report for September, 2020 (Docket No. 77)

  10/8/2020    Order Granting Subchapter V trustee’s Application for Compensation (Docket No.
               78)

  10/10/2020   Monthly Operating Report for September, 2020 (Docket No. 82)
                                                  4
         Case 20-17880-KCF       Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                 Desc
                                       EXHIBIT Page 9 of 70

  10/21/2020    Motion for Entry of an Order Extending the Deadline for NFS to Object to Debtor’s
                Discharge filed on behalf of NFS Leasing, Inc. (Docket No. 82)

  11/10/2020    Objection to Motion for Entry of an Order Extending the Deadline for NFS Leasing,
                Inc. to Object to Debtor’s Discharge filed on behalf of the Debtor (Docket No. 87)

  11/10/2020    Motion to Quash 2004 Subpoena issued by NFS Leasing, Inc. to the Debtor (Docket
                No. 89)

  11/17/2020    Response to the Objection to NFS Leasing, Inc.’s Motion for Entry of an Order
                Extending the Deadline for NFS Leasing, Inc. to Object to Debtor’s Discharge filed
                on behalf of NFS Leasing, Inc. (Docket No. 91)

  11/17/2020    Amended Motion to Correct Hearing Date and Submit Memorandum of Law in
                Support of Motion to Quash 2004 Subpoena issues by NFS Leasing, Inc. (Docket No.
                92)

  11/17/2020    Motion for Order Authorizing the Debtor to File an Individual Combined Chapter 11
                plan of Reorganization and Disclosure Statement (Docket No. 93

  11/17/2020    Order Extending the Deadline for NFS Leasing, Inc. to File a Non-Dischargeability
                Action to November 20, 2020 (Docket No. 95)

  11/20/2020    Individual Debtor’s Chapter 11 Combined Plan of Reorganization and Disclosure
                Statement filed on behalf of the Debtor (Docket No. 96)

  1.9.     Projected Recovery of Avoidable Transfers

         The Debtor does not intend to pursue preference, fraudulent conveyance, or other avoidance
 actions.
                                              ARTICLE 2
                                              THE PLAN

        The Debtor’s Plan must describe how her Creditors will be paid. Certain Claims are entitled to
specific treatment under the Bankruptcy Code and are not placed in a class for purpose of payment. For
example, Administrative Expenses and Priority Tax Claims are not classified.

        As required by the Code, the Plan places Claims in various classes and describes the treatment
each class will receive. The Plan also states whether each class of Claims is impaired or unimpaired. A
Claim can be impaired if the Plan alters the legal, equitable or contractual rights to which the holder of
the Claim is otherwise entitled. If the Plan is confirmed, each Creditor’s recovery is limited to the amount
provided in the Plan.

        Only Creditors in classes that are impaired may vote on whether to accept or reject the Plan, and
only Creditors holding Allowed Claims may vote. A class accepts the Plan when more than one-half
(1/2) in number and at least two-thirds (2/3) in dollar amount of the Allowed Claims that actually vote,
vote in favor of the Plan. A class that is not impaired is deemed to accept the Plan.




                                                    5
        Case 20-17880-KCF       Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                 Desc
                                      EXHIBIT Page 10 of 70
 2.1.    Unclassified Claims

         Certain types of Claims are automatically entitled to specific treatment under the Code. For
 example, Administrative Expenses and Priority Tax Claims are not classified. They are not considered
 impaired, and holders of such Claims do not vote on the Plan. They may, however, object if, in their
 view, their treatment under the Plan does not comply with that required by the Code. As such, the Plan
 does not place the following Claims in any class:

         A.     Administrative Expenses

        The Debtor must pay all Administrative Expenses in full. If an Administrative Expense is
 disputed, the Bankruptcy Court must determine the validity and amount of the Administrative Expense,
 or in other words, "allow" the Administrative Expense. Any Administrative Expense that is undisputed
 and is due and owing on the Confirmation Date must be paid on the Effective Date of the Plan, or upon
 such other terms as agreed upon by the Debtor and the Administrative Claimant. If the Administrative
 Expense is disputed, payment will be made after the Administrative Expense is allowed by the
 Bankruptcy Court.

        There are several types of Administrative Expenses, including the following:

       1.      If the Debtor makes any purchases or obtains any services following her filing of the Chapter
11 Case, Creditors are entitled to be paid in full for the goods or services provided. This debt incurred by
the Debtor after the Petition Date will be paid on an ongoing basis in accordance with the ordinary practices
and terms between the Debtor and her Creditors.

       2.      If the Debtor received goods she has purchased in the ordinary course of business within 20
days before the Petition Date, the value of the goods received is an Administrative Expense.


       The following chart lists the Debtor’s estimated Administrative Expenses (excluding fees and
expenses owed to professionals retained by the Debtor during the course of her bankruptcy proceedings),
and their proposed treatment under the Plan:

               Type                  Estimated Amount Owed                    Proposed Treatment
  Expenses arising in the                                              Paid in full on the Effective
  ordinary course of business                                          Date, or according to the terms
  after the Petition Date                    $.00                      of the obligation, if later.

  Administrative Tax Claim                                             Paid in full on the Effective Date
                                               .00                     or according to separate written
                                                                       agreement.
  The value of goods received                                          Paid in full on the Effective
  in the ordinary course of                                            Date, or according to the terms
  business within 20 days                      .00                     of the obligation, if later.
  before the Petition Date

  Clerk’s Office fees                                                  Paid in full on the Effective Date.
                                               .00

                                                     6
           Case 20-17880-KCF          Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                             Desc
                                            EXHIBIT Page 11 of 70
     Other Administrative                                                           Paid in full on the Effective Date
     Expenses                                          .00                          or according to separate written
                                                                                    agreement.
     United States Trustee Fees 4                2,650.00                           Paid in full on the Effective Date.

     TOTAL                                     $2,650.00

1.     Administrative Expenses also include any post-petition fees and expenses allowed to professionals,
including attorneys and accountants employed upon Bankruptcy Court authority to render services to the
Debtor during the course of the Chapter 11 cases. These fees and expenses must be noticed to Creditors
and approved by the Bankruptcy Court prior to payment. The following chart lists the Debtor’s estimated
fees and expenses owed to professionals, and their proposed treatment under the Plan:

      Name/Role of Professional            Estimated Amount Owed       Proposed Treatment
     Middlebrooks                        $40,000.00              Paid in full on the Effective Date,
     Shapiro, P.C.                                               or according to the terms of the
                                                                 obligation, if later.

     David Armstrong,                       5,000.00                           Paid in full on the Effective Date or
     Accountant                                                                according to separate written
                                                                               agreement.
     TOTAL                                $45,000.00

B.          Priority Tax Claims.
        Priority Tax Claims are unsecured income, employment, and other taxes described by § 507(a)(8)
of the Code. Unless the holder of such a § 507(a)(8) Priority Tax Claim agrees otherwise, it must receive
the present value of such Claim, in regular installments paid [with interest as determined by applicable
non-bankruptcy law] over a period not exceeding 5 years from the order of relief.

           Each holder of a Priority Tax Claim will be paid as set forth in the chart below:

    Name of Taxing                Estimated Amount               Date of Assessment              Treatment
    Authority/Type of Tax         Owed
    Internal Revenue              $.00                           8/10/20205                      No distribution
    Service/940
    State of New Jersey/          $.00                           N/A                             No distribution
    Personal Income Tax

    2.2.      Classes of Claims

            The following are the classes set forth in the Plan, and the proposed treatment that they will
    receive under the Plan:

4
  All fees required to be paid by 28 U.S.C. § 1930(a)(6) (“United States Trustee Fees”) will accrue and be timely paid until the
case is closed, dismissed, or converted to another chapter of the Bankruptcy Code. Any United States Trustee Fees owed on or
before the Effective Date of this Plan will be paid on the Effective Date.
5
  See, Claims Register, Amended Proof of Claim No. 1.
                                                             7
      Case 20-17880-KCF          Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                   Desc
                                       EXHIBIT Page 12 of 70




A.     Classes of Secured Claims.

        Allowed Secured Claims are Claims secured by property of the Debtor’s bankruptcy estate (or that
are subject to setoff) to the extent allowed as secured Claims under § 506 of the Code. If the value of the
collateral or setoffs securing the Creditor’s Claim is less than the amount of the Creditor’s Allowed Claim,
the deficiency will be classified as a general unsecured Claim; provided, however, that the Debtor may not
modify a claim secured by a security interest in real property that is his or her principal residence.

       Secured Claims are subject to the following:

     1.     Collateral to be Surrendered: The Debtor will surrender the collateral securing the Secured
Creditor’s Claim on the Effective Date of the Plan. The Confirmation Order shall constitute an order
granting relief from the automatic stay permitting the Secured Creditor to possess and dispose of their
collateral. Any secured claim is deemed satisfied in full through surrender of the collateral. Any
deficiency claim is a general unsecured claim. A Class of secured claims receiving this treatment is not
impaired and is not entitled to vote on confirmation of the Plan.

     2.    Rights Unaltered: The Debtor will leave unaltered the Secured Creditor’s contractual, legal,
and equitable rights with respect to its collateral. A Class of secured claims receiving this treatment is
unimpaired and is not entitled to vote on confirmation of the Plan.

      3.    Collateral to be Sold: The Debtor will sell the collateral securing Claims in this Class.
Claims secured by the collateral will be paid in full with interest at the closing of the sale. The Debtor
will make [monthly/no] payments pending the closing of the sale. Secured Creditors in this Class may
not possess or dispose of their collateral so long as the Debtor is not in material default in performing
[his/her] obligations under the Plan. A Class of secured claims receiving this treatment is impaired and is
entitled to vote on confirmation of the Plan.

       4.    Collateral to be Sold Free and Clear of Liens: The Debtor will sell the collateral securing
claims in this Class. The collateral will be sold free and clear of liens. Upon closing of the sale, the
proceeds of sale will be distributed to the holders of undisputed liens in order of priority, and disputed
liens will attach to the proceeds of sale, which will be held until disputes regarding validity and/or amount
of liens are resolved by the Bankruptcy Court. The Debtor will make [monthly/no] payments pending the
closing of the sale. All lienholders will be afforded at least 28 days’ notice of the hearing on the sale.
Unless the Bankruptcy Court orders otherwise, a lienholder whose lien is not in bona fide dispute may
credit bid the amount of its lien at the sale. At the hearing on the sale, the Bankruptcy Court will schedule
further proceedings as necessary to resolve disputes regarding the amount due to each lienholder. Secured
Creditors in this Class may not possess or dispose of their collateral so long as the Debtor is not in material
default in performing [his/her] obligations under the Plan. A Class of secured claims receiving this
treatment is impaired and is entitled to vote on confirmation of the Plan.
       5.    Continue Regular Monthly Payment and Pay Arrears Over Time: The Debtor will pay
the entire amount due by making all post-confirmation regular monthly payments, and by paying all pre-
confirmation arrears (including attorneys’ fees and late charges) with interest. Secured Creditors in a
Class receiving this treatment may not possess or dispose of their collateral so long as the Debtor is not
in material default in performing [his/her] obligations under the Plan. A Class of secured claims receiving
this treatment is impaired and is entitled to vote on confirmation of the Plan.

                                                     8
          Case 20-17880-KCF              Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04          Desc
                                               EXHIBIT Page 13 of 70
      6.    Pay Amount Due in Full Over Time: The Debtor will pay the entire amount due with interest
through equal monthly payments. Secured Creditors in a Class receiving this treatment may not possess
or dispose of their collateral so long as the Debtor is not in material default in performing [his/her]
obligations under the Plan. A Class of secured claims receiving this treatment is impaired and is entitled
to vote on confirmation of the Plan.


       7.    Pay Value of Collateral Over Time: The Debtor will pay the amount of the underlying debt
that is equal to the value of the collateral. The Debtor will pay this amount with interest from the Effective
Debt of the plan through equal monthly payments.If a lienholder disputes the value of the collateral
asserted by the Debtor, such lienholder must timely file an objection to confirmation, or the value stated
by the Debtor will be determined to be the value of the collateral. Such objection shall be accompanied
by competent evidence of value, which need not include an appraisal. If the value of the collateral is
disputed, the Bankruptcy Court, after consultation with the parties, will schedule a hearing for a
determination of value of the collateral. Secured Creditors in a Class receiving this treatment may not
possess or dispose of their collateral so long as the Debtor is not in material default in performing her
obligations under the Plan. A Class of secured claims receiving this treatment is impaired and is entitled
to vote on confirmation of the Plan.
1.        Other
          The following chart lists all classes containing the Debtor’s secured prepetition Claims and
their proposed treatment under the Plan:

      Class           Description                           Insider    Impair         Treatment
                                                            (Yes       ment
                                                            or No)
    Class #1          Secured claim of:                                                Monthly Pmt =
                                                                                       $4,617.54
                      Name = M&T Bank6                      No         Unimpa
                                                                                       Pmts Begin =
                      Collateral description =                         ired
                                                                                       9/1/2011
                      223 Gordons Corner Rd.                                           Pmts End =
                      Marlboro, NJ 07746                                               8/1/2026
                      Allowed Secured Amount =                                         [Balloon pmt] =
                                                                                       N/A
                      $289,016.16
                                                                                       Interest rate %
                      Priority of lien =                                               4.125% (fixed)
                      2nd Lien                                                         Treatment of Lien =
                      Principal owed =                                                 Unimpaired
                      $289,016.16                                                      Additional payment
                                                                                      required to cure= N/A
                      Pre-pet. arrearage =
                      $0

                      Total claim = $289,016.167




6
    See, Docket No. 1, Petition, Schedule D at 2.2.
7
    See, Claims Register, Proof of Claim No. 2.
                                                        9
Case 20-17880-KCF            Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                            Desc
                                   EXHIBIT Page 14 of 70

                       Description                                   Insider Impairment Treatment
    Class                                                            (Yes or
    Class #2           Secured claim of:                             NNo)    Unimpaired Debtor to pay value
                                                                                        of collateral in full
                       Name =
                       Matrix Financial Services                                                   Monthly Pmt =
                       Corp/Flagstar Bank8                                                         $2,172.54
                       Collateral description =                                                    Pmts Begin =
                       714 S. Halliday St.,                                                        12/1/2016
                       Anaheim, CA 92804
                      Allowed Secured Amount =                                                    Pmts End =
                       $436,281.47                                                                11/1/2046
                       Priority of lien =                                                          Balloon Payment
                       1st Lien                                                                    N/A

                       Principal owed =                                                           Interest rate
                       $438,899.27                                                                3.70% (fixed)

                       Pre-pet. arrearage =                                                        Treatment of Claim =
                       $766.47                                                                     Unimpaired

                       Total claim =
                       $436,281.47

    Class #3           Secured claim of:                               No       Impaired           Monthly Pmt =
                                                                                                   $5,000.0010
                       Name =
                       US Small Business Administration9
                                                                                                   Pmts Begin =
                       Collateral description =                                                    10/1/2020
                       223 Gordons Corner Rd.,
                       Marlboro, NJ 07746                                                          Pmts End      =

                       Allowed Secured Amount =                                                    [Balloon pmt] =
                       $569,395.81
                                                                                                   Interest rate %
                       Priority of lien =
                       Cross-Collateralized Business Loan                                          Treatment of Lien =
                                                                                                   Impaired
                       Principal owed =
                       $596,456.53                                                                 Additional
                                                                                                   payment
                       Pre-pet. arrearage =                                                        required to cure=
                       $0

                       Total claim =
                       $596,456.53


8
  See, Docket No. 1, Petition, Schedule D at 2.1 and Claims Register at Proof of Claim 2-1.
9
  See, Docket No. 1, Petition, Schedule D at 2.3.
10
   This one monthly payment is to address the SBA’s cross-collateralized secured claim on four (4) properties.

                                                     10
Case 20-17880-KCF          Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04 Desc
                                   EXHIBIT Page 15 of 70
                                                       Insider
     Class             Description                     (Yes or Impairment Treatment
                                                       No)
                       Secured claim of:                 No    Impaired   Monthly Pmt =
     Class #4                                                             $5,000.0012
                       Name =
                       US Small Business
                       Administration11                                   Pmts Begin =

                       Collateral description =                                                    Pmts End      =
                       164 Beach House
                       Jersey City, NJ 07307                                                       [Balloon pmt] =
                       Allowed Secured Amount =
                       $0                                                                          Interest rate %

                       Priority of lien =                                                          Treatment of Lien =
                       Cross-Collateralized Business Loan                                          Impaired
                       Principal owed =                                                            Additional payment
                       $0                                                                          required to cure=

                       Pre-pet. arrearage =
                       $0

                       Total claim =
                       $596,456.53
                       Secured claim of:                               No       Impaired           Monthly Pmt =
     Class #5                                                                                      $5,000.0014
                       Name =
                       US Small Business                                                           Pmts Begin =
                       Administration13
                                                                                                   Pmts End      =
                       Collateral description =
                       714 S. Halliday Street,                                                     [Balloon pmt] =
                       Anaheim, CA 92804
                       Allowed Secured Amount =                                                    Interest rate %
                       $0
                                                                                                   Treatment of Lien =
                       Priority of lien =                                                          Impaired
                       Principal owed =                                                            Additional
                       $0                                                                          payment
                                                                                                   required to cure=
                       Pre-pet. arrearage =
                       $0

                       Total claim =
                       $596,456.53

11
   See, Docket No. 1, Petition, Schedule D at 2.4.
12
   This one monthly payment is to address the SBA’s cross-collateralized secured claim on four (4) properties.
13
   See, Id. at 2.5.
14
   This one monthly payment is to address the SBA’s cross-collateralized secured claim on four (4) properties.

                                                      11
Case 20-17880-KCF               Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                           Desc
                                      EXHIBIT Page 16 of 70

                                                                        Insider
     Class                Description                                   (Yes or Impairment
                                                                        No)
                          Secured claim of:                               No    Impaired              Monthly Pmt =
     Class #6                                                                                         $5,000.0016
                          Name =
                          US Small Business
                          Administration15                                                            Pmts Begin =

                          Collateral description =                                                    Pmts End      =
                          10535 NE Park Ridge Way,
                          Hillsboro, OR 97006                                                         [Balloon pmt] =
                          Allowed Secured Amount =
                          $0                                                                          Interest rate %

                          Priority of lien =                                                          Treatment of Lien =
                                                                                                      Impaired
                          Principal owed =
                          $0                                                                          Additional
                                                                                                      payment
                          Pre-pet. arrearage =                                                        required to
                          $0                                                                          cure=

                          Total claim =
                          $0



B.         Classes of Priority Unsecured Claims

       Certain priority Claims that are referred to in §§ 507(a)(1), (4), (5), (6), and (7) of the
Code are required to be placed in classes. The Code requires that each holder of such a Claim
receive cash on the Effective Date of the Plan equal to the allowed amount of such Claim.
However, a class of holders of such Claims may vote to accept different treatment.

           There are no classes containing Claims under §§ 507(a)(1), (4), (5), (6), and (a)(7) of the
Code.

C.         Classes of General Unsecured Claims

        General unsecured Claims are not secured by property of the estate and are not entitled to
priority under § 507(a) of the Code.

       The following chart identifies the Plan’s proposed treatment of Class 7 which contain
general unsecured Claims against the Debtor:




15
     See, Docket No. 1, Petition, Schedule D at 2.6.
16
     This one monthly payment is to address the SBA’s cross-collateralized secured claim on four (4) properties.

                                                   12
Case 20-17880-KCF      Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04 Desc
                             EXHIBIT Page 17 of 70
 Class #7                       Description /     Impairment  Class Treatment
                                Amount            (Yes or No)
 (1) 5th and PCH – Retail        Business Debt /
     PO Box 840628               $135,175.32                   Semi-Annual Pmt
                                                  Yes
     Los Angeles, CA 90084-                                    =
 062817                                                        pro rata share of
                                 Guarantee of                  $60,000.00 to be
 (2) Capref Strand LLC           Business Lease Yes            paid in semi-
     8333 Douglas Avenue         /                             annual payments
                                 $00.0018                      of $6,000.00 over
     Suite 975                                                 a five (5) year
     Dallas, TX 75225                                          (sixty (60) month)
                                                               period
 (3) Chase                       Business  Credit Yes
                                 Card Charges /                Pmts Begin =
      Cardmember Services        $26,427.3819                  6 months
      PO Box 6294                                              following entry of
     Carol Stream, IL 60197-                                   non-appealable
 6294                                                          Confirmation
                                 Business Credit Yes           Order
                                 Card Charges /
 (4) Chase                       $25,053.4620                  Pmts End =
      Cardmember Services                                      60 months
      PO Box 6294                                              following entry of
     Carol Stream, IL 60197-                                   non-appealable
                                 Credit Card      Yes          Confirmation
 6294                            Charges /                     Order
                                 $20,025.8821
 (5) Citi                                                      Estimated
      PO Box 9001037                                           Percentage
      Louisville, KY 40290                        Yes          of Claim Paid =
                                 Credit Card                   Approximately
                                 Charges /                     three
 (6) Costco                      $7,774.1222                   percent (1%) of
      Citicards                                                allowed general
      PO Box 790046                               Yes          unsecured claims.
                                 Credit Card
      Saint Louis, MO 63179-     Charges /
 0046                            $13,788.9923

 (7) Discover
     PO Box 15251                             Guarantee of           Yes
                                              Business Lease
     Wilmington, DE 19886                     /
                                              $60,000.0024
 (8) DSC America, Inc
     c/o Kennedy Wilson
     Properties, Ltd.
     151 S. El Camino Drive                                          Yes
     Beverly Hills, CA 90212

17
   See, Docket No. 1, Petition, Schedule E/F at Part 1, 4.1.
18
   See, Id. at Part 1, 4.2. No Proof of Claim was filed by or on behalf of this scheduled Creditor.
19
   See, Id. at Part 1, 4.3.
20
   See, Id. at Part 1, 4.4.
21
   See, Id. at Part 1, 4.5.
22
   See, Id. at Part 1, 4.6.
23
   See, Id. at Part 1, 4.7.
24
   See, Id. at Part 1, 4.8.

                                                    13
Case 20-17880-KCF     Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                      Desc
                            EXHIBIT Page 18 of 70
                                Guarantee of
 (9) GE HFS, LLC                Business Debt/
                                $357,407.0025
     9900 Innovation Drive
     RP – 2100                                 Yes
       Milwaukee, WI 53226
                                              Guarantee of
 (10) HF Holdings, Inc.                       Business Lease/
                                              $133,178.5626          Yes
      PO Box 593080
      Huntington Beach, CA                   Business Debt/
 92648
                                             $350,723.4927
 (11) Konica Minolta
      TIAA Commercial
 Finance,
      Inc.
      10 Waterview Boulevard
      Parsippany, NJ 07054




 Total of Class 7 Allowed
 Claims

 Class                                        Description/            Impaired             Treatment
 (Disputed Claims)                            Amount                  (Yes or No)
 (14) Landmark Health/Brown                   Business Debt/          Yes                  No distribution
      Mills, LLC                              $3,437,286.7928
      c/o Post Polak, P.A.
      Attn: David L. Epstein
      425 Eagle Rock Avenue,
      Suite 200
      Roseland, NJ 07068

 (15) NFS Leasing, Inc.                       Business Debt/          Yes                  Reclassification of
      900 Cummings Center,                    $2,401,373.8129                              Claim to general
      Suite 226-U                                                                          unsecured claim
      Beverly, MA 01915                                                                    with distribution
                                                                                           consistent with
                                                                                           allowed Class 7
                                                                                           claims.

2.3.     Estimated Number and Amount of Claims Objections

25
   See, Id. at Part 1, 4.9.
26
   See, Id. at Part 1, 4.10.
27
   See, Id. at Part 1, 4.11.
28
   See, Id. at Part 1, 4.11 marked as “disputed” “contingent” and “unliquidated”. Creditor failed to file a Proof of
Claim.
29
   See, Claims Register at Proof of Claim 4-2.

                                                14
Case 20-17880-KCF          Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04               Desc
                                 EXHIBIT Page 19 of 70

        The Debtor may object to the amount or validity of any Claim by filing an objection
with the Bankruptcy Court before the later of (i) 90 days after the Confirmation Date, or (ii) 30
days after the Claim is properly filed, and serving a copy of the objection on the holder of the
Claim. Any Claim that is timely filed and not objected to in accordance with this Section 2.3
shall be deemed allowed. The Claim objected to will be treated as a Disputed Claim under the
Plan. If a Disputed Claim is finally resolved by the allowance of the Claim in whole or in part,
the Debtor will pay the Allowed Claim in accordance with the Plan.

                Class             Number of Claims Objected To Amount of Claims Objected To
                 7                             1               $2,401,373.81

        2.4.   Treatment of Executory Contracts and Unexpired Leases

        Executory Contracts are contracts where significant performance of the contract
remains for both the Debtor and another party to the contract. The Debtor has the right to
reject, assume (i.e. accept), or assume and assign these types of contracts to another party,
subject to the Bankruptcy Court’s approval. The paragraphs below explain the Debtor’s
intentions regarding [his/her] Executory Contracts (which includes its unexpired leases) and
the impact such intentions would have on the other parties to the contracts.

        Check all that apply:

        [ ] Assumption of Executory Contracts. No executory contracts will be assumed by the
        Debtor.

        No executory contracts shall be assumed by the Debtor. Assumption means that the Debtor
has elected to continue to perform the obligations under such contracts and unexpired leases, and
to cure defaults of the type that must be cured under the Bankruptcy Code.

     [ ] Rejection of Executory Contracts and Unexpired Leases. No executory contracts or
 unexpired leases will be rejected by the Debtor.

       The Debtor will be conclusively deemed to have rejected all executory contracts and/or
unexpired leases not expressly shown on or not assumed before the date of the order confirming
the Plan.

        Rejection means that the Debtor has elected not to continue to perform the obligations
under such contracts or leases. If the Debtor has elected to reject a contract or lease, the other
party to the contract or lease will be treated as an Unsecured Creditor holding a Claim that arose
before the bankruptcy was filed.

        The Deadline for Filing a Proof of Claim Based on a Claim Arising from the
Rejection of an Executory Contract was September 3, 2020. Any Claim based on the
rejection of an Executory Contract will be barred if the proof of claim is not timely filed, unless
the Bankruptcy Court orders otherwise.

 2.5.      Means for Implementation of the Plan

         The Debtor shall fund payments to be made under her Plan from future earnings.


                                          15
Case 20-17880-KCF         Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                  Desc
                                EXHIBIT Page 20 of 70

        On Confirmation of the Plan, all property of the Debtor, tangible and intangible,
including, without limitation, licenses, furniture, fixtures and equipment, will revert, free and
clear of all Claims and Equitable Interests except as provided in the Plan, to the Debtor. The
Debtor expects to have sufficient cash on hand to make the payments required on the Effective
Date.

        As provided in Paragraph 2.1 of this Combined Plan and Disclosure Statement, all
 United States Trustee Fees accrued prior to the Effective Date shall be paid in full, on or before
 the Effective Date, by the Debtor. All United States Trustee Fees which accrue post-Effective
 Date shall be paid in full on a timely basis by the Debtor prior to the Debtor’s case being closed,
 converted or dismissed.

         The Debtor believes that she will have enough cash on hand on the Effective Date of
 the Plan to pay all the Claims and expenses that are entitled to be paid on that date. Tables
 showing the amount of cash on hand on the Effective Date of the Plan, and the sources of that
 cash, are attached hereto.

       Disbursing Agent

      Distributions to Creditors provided for in this Plan will be made by counsel for the
Reorganized Debtor.

 2.7      Tax Consequences of Plan

       Creditors Concerned with How the Plan May Affect Their Tax Liability Should
 Consult with Their Own Accountants, Attorneys, and/or Advisors.

          The following are the anticipated tax consequences of the Plan:

        There are no known tax consequences to the Debtor of the Plan since there is no penalty
 for forgiveness of debt if such debt is forgiven in the context of a Chapter 11 or other
 bankruptcy proceeding in which a Discharge is granted. Depending upon the specific creditor’s
 business accounting method utilized, cash versus accrual, the creditor should consult their
 accountant(s) to address the general tax consequences of any discharge, and the general tax
 consequences of receipt of Plan distributions after Confirmation.

   2.8.    Risk Factors/Mitigating Factors

       The risk factor regarding this proposed Plan is the Debtor’s continued employment and
continue earning an income.

                                         ARTICLE 3
                                       FEASIBILITY OF
                                           PLAN

        The Bankruptcy Court must find that confirmation of the Plan is not likely to be
followed by the liquidation, or the need for further financial reorganization, of the Debtor,
unless such liquidation or reorganization is proposed in the Plan.




                                          16
Case 20-17880-KCF         Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                   Desc
                                EXHIBIT Page 21 of 70
3.1.    Ability to Initially Fund Plan

         The Plan Proponent believes that the Debtor will have enough cash on hand on the
Effective Date of the Plan to pay all the Claims and expenses that are entitled to be paid on that
date. Tables showing the amount of cash on hand on the Effective Date of the Plan, the sources
of that cash, and the amount of cash needed on the Effective Date of the Plan, are attached hereto
as Exhibit C. Overall, the Plan will be funded through Cash available on the date of the Plan
Confirmation Heraing; additional cash from projected disputable income projected to be
$1,006.58 for the twelve (12) month period ending December 2021; $1,013.59 for the twelve
(12) month period ending December 2022; $1,018.42 for the twelve (12) month period ending
December 2023; $1,021.08 for the twelve month period ending December 2023; and $1,021.42
for the twelve (12) month period ending December 2025.

                                       ARTICLE 4
                                 LIQUIDATION VALUATION

        To confirm the Plan, the Bankruptcy Court must find that all Creditors who do
 not accept the Plan will receive at least as much under the Plan as such Creditors would
 receive in a Chapter 7 liquidation. A liquidation analysis is attached hereto as Exhibit F.

                                            ARTICLE 5
                                           DISCHARGE

 5.1.    Discharge.

        Confirmation of this Plan does not discharge any debt provided for in this Plan until the
 Bankruptcy Court grants a discharge on completion of all payments under this Plan, or as
 otherwise provided in § 1141(d)(5) of the Code. The Debtor will not be discharged from any
 debt excepted from discharge under § 523 of the Code, except as provided in Rule 4007(c) of
 the Federal Rules of Bankruptcy Procedure.

                                        ARTICLE 6
                                    GENERAL PROVISIONS
 6.1.    Title to Assets.

        Except as otherwise provided in the Plan or in the order confirming the Plan, (i)
 confirmation of the Plan vests all of the property of the estate in the Debtor, and (ii) after
 confirmation of the Plan, the property dealt with by the Plan is free and clear of all Claims of
 Creditors of the Debtor.

 6.2.    Binding Effect.

         If the Plan is confirmed, the provisions of the Plan will bind the Debtor and all Creditors,
 whether or not they accept the Plan. The rights and obligations of any entity named or referred
 to in this Plan will be binding upon, and will inure to the benefit of the successors or assigns
 of such entity.

 6.3.    Severability.

       If any provision in this Plan is determined to be unenforceable, the determination will
 in no way limit or affect the enforceability and operative effect of any other provision of this

                                            17
Case 20-17880-KCF        Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                 Desc
                               EXHIBIT Page 22 of 70
 Plan.

 6.4.    Retention of Jurisdiction by the Bankruptcy Court.

         The Bankruptcy Court shall retain jurisdiction of this case with regard to the following
 matters: (i) to make such orders as are necessary or appropriate to implement the provisions of
 this Plan and to resolve any disputes arising from implementation of the Plan; (ii) to rule on
 any modification of the Plan proposed under section 1127; (iii) to hear and allow all
 applications for compensation to professionals and other Administrative Expenses; (iv) to
 resolve all issues regarding Claims objections, and issues arising from the assumption/rejection
 of executory contracts or unexpired leases, and (v) to adjudicate any cause of action which may
 exist in favor of the Debtor, including preference and fraudulent transfer causes of action.

 6.5.    Captions.

         The headings contained in this Plan are for convenience of reference only and do not
 affect the meaning or interpretation of this Plan.

 6.6.    Modification of Plan.

        The Plan Proponent may modify the Plan at any time before confirmation of the Plan.
 However, the Bankruptcy Court may require a new disclosure statement and/or re-voting on
 the Plan.

         Upon request of the Debtor, the United States Trustee, or the holder of an Allowed
 Unsecured Claim, the Plan may be modified at any time after confirmation of the Plan but
 before the completion of payments under the Plan, to (1) increase or reduce the amount of
 payments under the Plan on claims of a particular class, (2) extend or reduce the time period
 for such payments, or (3) alter the amount of distribution to a Creditor whose Claim is provided
 for by the Plan to the extent necessary to take account of any payment of the Claim made other
 than under the Plan.

 6.7.    Final Decree.

         Once the estate has been fully administered, as provided in Rule 3022 of the Federal
 Rules of Bankruptcy Procedure, the Plan Proponent, or such other party as the Bankruptcy
 Court shall designate in the Plan Confirmation Order, shall file a motion with the Bankruptcy
 Court to obtain a final decree to close the case. Alternatively, the Bankruptcy Court may
 enter such a final decree on its own motion.




 6.8.    Material Default Defined.

         If the Debtor fails to make any payment required under the Plan, or to perform any
 other obligation required under the Plan for more than 14 days after the time specified in the
 Plan, the affected Creditor may serve upon the Debtor and the Debtor’s attorney (if any) a
 written notice of default. The Debtor is in material default under the Plan if the Debtor fails
 within 21 days of service of such notice of default, plus three additional days if served by
 mail, either: (i) to cure the default; or (ii) to obtain from the Bankruptcy Court an extension
 of time to cure the default or a determination that no default occurred.

                                            18
Case 20-17880-KCF        Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                Desc
                               EXHIBIT Page 23 of 70


                                         ARTICLE 7
                                       ATTACHMENTS.

The following documents accompany the Combined Plan and Disclosure Statement:

        [X ]    Debtor’s Assets at Fair Market Value, annexed as Exhibit A.
        [X ]    Debtor’s Liabilities, annexed as Exhibit B.
        [X ]    Debtor’s Cash Flow Forecast prepared by the Court-approved accountants over
                the course of the Plan, annexed as Exhibit C.
        [X ]    Debtor’s most recent post-petition operating report filed since the
                commencement of the Debtor’s bankruptcy case, annexed as Exhibit D.
        [X]     Summary of the Debtor’s periodic operating reports filed since the
                commencement of the Debtor’s bankruptcy case, annexed as Exhibit E.
        [X ]    Liquidation Analysis, annexed as Exhibit F.
        [X]     Up-to-date Schedule I annexed hereto as Exhibit G.
        [X ]    Up-to-date Schedule J as Exhibit H.


                                ARTICLE 8
                        FREQUENTLY ASKED QUESTIONS.

        What Is the Debtor Attempting to Do in Chapter 11? Chapter 11 is the principal
reorganization chapter of the Bankruptcy Code. Under Chapter 11, a debtor attempts to
restructure the claims held against him/her. Formulation and confirmation of a plan of
reorganization is the primary goal of Chapter 11. When reorganization is not feasible, however,
a debtor may propose a liquidating plan under Chapter 11. The plan is the legal document which
sets forth the manner and the means by which holders of claims against a debtor will be treated.

          If the Plan of Reorganization Is the Document That Governs How a Claim Will Be
 Treated, Why Am I Receiving This Combined Plan and Disclosure Statement? In order
 to confirm a plan of reorganization [or liquidation], the Bankruptcy Code requires that a debtor
 solicit acceptances of a proposed plan, which he/she is doing with this Combined Plan and
 Disclosure Statement. If the creditors are satisfied with the information provided in the Plan
 and the terms of the Plan as proposed, and have voted for the Plan and returned the requisite
 number of ballots to counsel for the Debtor, the Bankruptcy Court may confirm the Plan as
 proposed by the Debtor.

        How Do I Determine Which Class I Am In? To determine the class of your claim or
interest, you must first determine whether your claim is secured or unsecured. Your claim is
secured if you have a validly perfected security interest in collateral owned by the Debtor. If
you do not have any collateral, your claim is unsecured. The Table of Contents will direct you
to the treatment provided to the class in which you are grouped. The pertinent section of the
Plan dealing with that class will explain, among other things, who is in that class, what is the
size of the class, what you will receive if the Plan is confirmed, and when you will receive what
the Plan has provided for you if the Plan is confirmed. Article 2 lists all classes of claimants
and their types of claims.

        Why Is Confirmation of a Plan of Reorganization Important? Confirmation of the
Plan is necessary because if the Plan is confirmed, the Debtor and all of [his/her] creditors are
bound by the terms of the Plan. If the Plan is not confirmed, the Debtor may not pay creditors

                                           19
Case 20-17880-KCF        Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                  Desc
                                EXHIBIT Page 24 of 70
as proposed in the Plan while the Debtor remains in bankruptcy.

        What Is Necessary to Confirm a Plan of Reorganization?
 Confirmation of the Plan requires, among other things, the vote in favor of the Plan of two-
 thirds in total dollar amount and a majority in number of claims actually voting in each voting
 class. If the vote is insufficient, the Bankruptcy Court can still confirm the Plan, but only if
 certain additional elements regarding the ultimate fairness of the Plan to the creditors are shown.

        Am I Entitled to Vote on the Plan? Any creditor of the Debtor whose claim is
IMPAIRED under the Plan is entitled to vote, if either (i) the creditor’s claim has been scheduled
by the Debtor and such claim is not scheduled as disputed, contingent, or unliquidated, or (ii) the
creditor has filed a proof of claim on or before the last date set by the Bankruptcy Court for such
filings. Any claim to which an objection has been filed (and such objection is still pending) is
not entitled to vote, unless the Bankruptcy Court temporarily allows the creditor to vote upon the
creditor’s motion. Such motion must be heard and determined by the Bankruptcy Court prior to
the date established by the Bankruptcy Court to confirm the Plan.

        How Do I Determine Whether I Am in an Impaired Class? Article 2 of the Plan
identifies the classes of creditors whose claims are impaired. If your claim is impaired, your vote
will be considered by the Bankruptcy Court.

        When Is the Deadline by Which I Need to Return My Ballot? The Plan is being
distributed to all claim holders for their review, consideration and approval. The deadline by
 which ballots must be returned is _                      , 20 . Ballots should be mailed to the
 following address:
                             MIDDLEBROOKS SHAPIRO, P.C.
                                841 Mountain Avenue, First Floor
                                  Springfield, New Jersey 07081
                                     Attn: Patel Ballot Section

         How Do I Determine When and How Much I Will Be Paid? In Article 2 and Exhibit
 the Debtor has provided both written and financial summaries of what it anticipates each
 class of creditors will receive under the Plan.

                                     ARTICLE 9
                                    DEFINITIONS

9.1.     The definitions and rules of construction set forth in §§ 101 and 102 of the Bankruptcy
Code shall apply when terms defined or construed in the Code are used in this Plan. The
definitions that follow that are found in the Code are for convenience of reference only, and are
superseded by the definitions found in the Code.

9.2.   Administrative Claimant: Any person entitled to payment of an Administration
Expense.

9.3.    Administrative Convenience Class: A class consisting of every unsecured claim that
is less than or reduced to an amount that the Bankruptcy Court approves as reasonable and
necessary for administrative convenience.

9.4.      Administrative Expense: Any cost or expense of administration of the Chapter 11 case
entitled to priority under Section 507(a)(2) of the Code and allowed under Section 503(b) of the

                                             20
Case 20-17880-KCF         Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04 Desc
                                 EXHIBIT Page 25 of 70
Code, including without limitation, any actual and necessary expenses of preserving the Debtor’s
estate, any actual and necessary expenses incurred following the filing of the bankruptcy petition
by the Debtor-in-Possession, allowances of compensation or reimbursement of expenses to the
extent allowed by the Bankruptcy Court under the Bankruptcy Code, and any fees or charges
assessed against the Debtor under Chapter 123, Title 28, United States Code.

9.5      Administrative Tax Claim: Any tax incurred pursuant to Section 503(b)(1)(B) of the
Code.

9.6.      Allowed Claim: Any claim against the Debtor pursuant to Section 502 of the Code to
the extent that: (a) a Proof of Claim was either timely filed or was filed late with leave of the
Bankruptcy Court or without objection by the Debtor, and (b) as to which either (i) a party in
interest, including the Debtor, does not timely file an objection, or (ii) is allowed by a Final Order.

9.7.     Allowed Priority Tax Claim: A Priority Tax Claim to the extent that it is or has become
an Allowed Claim, which in any event shall be reduced by the amount of any offsets, credits, or
refunds to which the Debtor or Debtor-in-Possession shall be entitled on the Confirmation Date.
9.8.     Allowed Secured Claim: Allowed Secured Claims are claims secured by property of the
Debtor’s bankruptcy estate (or that are subject to setoff) to the extent allowed as secured claims
under § 506 of the Code

9.9.     Allowed Unsecured Claim: An Unsecured Claim to the extent it is, or has become, an
Allowed Claim, which in any event shall be reduced by the amount of any offsets, credits, or
refunds to which the Debtor or Debtor-in-Possession shall be entitled on the Confirmation Date.

9.10. Bankruptcy Code or Code: The Bankruptcy Reform Act of 1978, as amended and
c odified as Title 11, United States Code.

9.11.    Bankruptcy Court: The United States Bankruptcy Court for the District of New Jersey.

9.12.    Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure.

9.13. Cash: Cash, cash equivalents and other readily marketable securities or instruments
issued by a person other than the Debtor, including, without limitation, readily marketable direct
obligations of the United States of America, certificates of deposit issued by banks and
commercial paper of any entity, including interest accrued or earned thereon.

9.14. Chapter 11 Case: This case under chapter 11 of the Bankruptcy Code in which Hiteshri
Patel is the Debtor-in-Possession.

9.15     Claim: Any “right to payment from the Debtor whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured; or any right to an equitable remedy for future
performance if such breach gives rise to a right of payment from the Debtor, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured, disputed,
undisputed, secured or unsecured.” 11 U.S.C. § 101(5).

9.16. Class: A category of holders of claims or interests which are substantially similar to the
other claims or interests in such class.

9.17.    Committee: Any Committee of Creditors appointed by the United States Trustee in the

                                            21
Case 20-17880-KCF       Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                  Desc
                                EXHIBIT Page 26 of 70
chapter 11 case pursuant to Section 1102 of the Bankruptcy Code.

9.18. Confirmation: The entry by the Bankruptcy Court of an order confirming this
Combined Plan and Disclosure Statement.

9.19. Confirmation Date: The Date upon which the Bankruptcy Court shall enter the
Confirmation Order; provided however, that if on motion the Confirmation Order or
consummation of the Plan is stayed pending appeal, then the Confirmation Date shall be the entry
of the Final Order vacating such stay or the date on which such stay expires and is no longer in
effect.

9.20. Confirmation Hearing: The hearing to be held on ______________, 20__ to consider
confirmation of the Plan.
9.21. Confirmation Order: An order of the Bankruptcy Court or any amendment thereto
confirming the Plan in accordance with the provisions of chapter 11 of the Bankruptcy Code.

9.22. Creditor: Any person who has a Claim against the Debtor that arose on or before the
Petition Date.

9.23. Debtor and Debtor-in-Possession:           Hiteshri Patel, the debtor-in-possession in this
Chapter 11 Case.

9.24. Disclosure Statement: The Disclosure Statement served by the Plan Proponent in
connection with this Plan.

9.25. Disputed Claim: Any claim against the Debtor pursuant to Section 502 of the Code
that the Debtor has in any way objected to, challenged or otherwise disputed.

9.26. Distributions: The property required by the Plan to be distributed to the holders of
Allowed Claims.

9.27. Effective Date: The Effective Date shall be the date on which the Order of Confirmation
becomes final pursuant to D.N.J. LBR 3016-1(b).

9.28. Executory Contracts: All unexpired leases and executory contracts as described in
Section 365 of the Bankruptcy Code.

9.29. Final Order: An order or judgment of the Bankruptcy Court that has not been
reversed, stayed, modified or amended and as to which (a) any appeal that has been taken has
been finally determined or dismissed, or (b) the time for appeal has expired and no notice
of appeal has been filed.

9.30.   IRC: The Internal Revenue Code

9.31.   Petition Date: June 25, 2020, the date the chapter 11 petition for relief was filed.

9.32. Plan: This Combined Plan and Disclosure Statement, either in its present form or as it
may be altered, amended, or modified from time to time.

9.33. Plan Proponent: The individual or entity that has filed this Combined Plan and
Disclosure Statement.


                                            22
Case 20-17880-KCF       Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04            Desc
                              EXHIBIT Page 27 of 70

9.34. Priority Tax Claim: Any Claim entitled to priority in payment under Section 507(a)(8)
of the Bankruptcy Code.

9.35.   Reorganized Debtor: The Debtor after the Effective Date.

9.36. Schedules: Schedules and Statement of Financial Affairs, as amended, filed by the
Debtor with the Bankruptcy Court listing liabilities and assets.

9.37. Secured Creditor: Any Creditor that holds a Claim that is secured by property of
the Debtor.

9.38. Unsecured Creditor: Any Creditor that holds a Claim in the Chapter 11 case which is
not a secured Claim.
                                         Respectfully submitted,

                                            MIDDLEBROOKS SHAPIRO, P.C.
                                            Counsel to the Chapter 11 Debtor and
                                            Debtor-In-Possession, Hiteshri Patel,
                                            Plan Proponent

                                             /s/ Melinda Middlebrooks
                                             By: Melinda D. Middlebrooks, Esq.
November 20, 2020




                                       23
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 28 of 70




              Exhibit

                           “A”
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 29 of 70



                               EXHIBIT A
              FAIR MARKET VALUE OF DEBTOR’S ASSETS


                              To Be Provided
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 30 of 70




              Exhibit

                           “B”
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 31 of 70



                               EXHIBIT B
                         DEBTOR’S LIABILITIES
                              To Be Provided
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 32 of 70




              Exhibit

                           “C”
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 33 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 34 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 35 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 36 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 37 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 38 of 70




              Exhibit

                           “D”
11/20/2020    Case 20-17880-KCF                 Doc 100 Filed  11/20/20
                                                          US Bankruptcy        Entered
                                                                        Court NJ            11/20/20 19:12:04
                                                                                 - Live Database                Desc
                                                      EXHIBIT Page 39 of 70
Miscellaneous:
20-17880-KCF Hiteshri Patel
Type: bk                                      Chapter: 11 v                       Office: 3 (Trenton)
Assets: y                                     Judge: KCF                          Case Flag: EXTOBDIS

                                                            U.S. Bankruptcy Court

                                                             District of New Jersey

Notice of Electronic Filing

The following transaction was received from Angela Nascondiglio Stein entered on 11/20/2020 at 4:32 PM EST
and filed on 11/20/2020
Case Name:           Hiteshri Patel
Case Number:         20-17880-KCF
Document Number: 99

Docket Text:
Monthly Operating Report for Filing Period October, 2020 filed by Angela Nascondiglio Stein on behalf of
Hiteshri Patel. (Stein, Angela)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:Oct2020Final.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1002741850 [Date=11/20/2020] [FileNumber=57381318
-0] [705f82906f902bfb6e8122f52b69bb51eca06874b04d97f2a2650ba427bb01b2e
16e229564f85a23d68350459dc180367c9f1dab00cff40516809c55a8546887]]

20-17880-KCF Notice will be electronically mailed to:

Lauren Bielskie on behalf of U.S. Trustee U.S. Trustee
lauren.bielskie@usdoj.gov

Denise E. Carlon on behalf of Creditor MATRIX FINANCIAL SERVICES CORP.
dcarlon@kmllawgroup.com, bkgroup@kmllawgroup.com

Robert Davidow on behalf of Creditor MATRIX FINANCIAL SERVICES CORP.
nj.bkecf@fedphe.com

James N. Lawlor on behalf of Creditor NFS Leasing, Inc.
jlawlor@wmd-law.com

Melinda D. Middlebrooks on behalf of Debtor Hiteshri Patel
middlebrooks@middlebrooksshapiro.com, melindamiddlebrooks@gmail.com

Nicole M. Nigrelli on behalf of Trustee Nicole M. Nigrelli
nnigrelli@ciardilaw.com, sfrizlen@ciardilaw.com;dtorres@ciardilaw.com

U.S. Trustee
USTPRegion03.NE.ECF@usdoj.gov

https://ecf.njb.uscourts.gov/cgi-bin/Dispatch.pl?496848279930398                                                       1/2
         Case 20-17880-KCF Doc 100 Filed
11/20/2020                                         11/20/20
                                              US Bankruptcy        Entered
                                                            Court NJ            11/20/20 19:12:04
                                                                     - Live Database                Desc
                                        EXHIBIT      Page
20-17880-KCF Notice will not be electronically mailed to:    40   of  70

Ciardi Ciardi & Astin
Nicole M. Nigrelli
1905 Spruce Street
Philadelphia, PA 19103

Kotulak & Company, PC
1035 Route 46 East
Suite B-107
Clifton, NJ 07013

Szeto & Ibarra, LLP
Shatford Law
16491 Scientific Way
Irvine, CA 92618

Waldman Tax & Financial Services
7861 Valley View Street
La Palma, CA 90623




https://ecf.njb.uscourts.gov/cgi-bin/Dispatch.pl?496848279930398                                           2/2
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 41 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 42 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 43 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 44 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 45 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 46 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 47 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 48 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 49 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 50 of 70
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 51 of 70




              Exhibit

                           “E”
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 52 of 70



                               EXHIBIT E
            SUMMARY OF MONTHLY OPERATING REPORTS
                              To Be Provided
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 53 of 70




              Exhibit

                           “F”
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 54 of 70



                                EXHIBIT F
                        LIQUIDATION ANALYSIS
                              To Be Provided
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 55 of 70




              Exhibit

                           “G”
                  Case 20-17880-KCF                           Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                                          Desc
                                                                    EXHIBIT Page 56 of 70
 Fill in this information to identify your case:

 Debtor 1                   Hiteshri Patel
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW JERSEY

 Case number           20-17880
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          1,130,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             290,511.19

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,420,511.19

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,331,776.74

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          9,103,825.53


                                                                                                                                     Your total liabilities $           10,435,602.27


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              26,295.88

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              23,988.81

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
               Case 20-17880-KCF                         Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                           Desc
                                                               EXHIBIT Page 57 of 70
 Debtor 1      Hiteshri Patel                                                             Case number (if known) 20-17880

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 20-17880-KCF                 Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                    Desc
                                                         EXHIBIT Page 58 of 70


Fill in this information to identify your case:

Debtor 1                      Hiteshri Patel

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:         DISTRICT OF NEW JERSEY

Case number               20-17880                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                 Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with             Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                               Occupation           Per Diem                                   Self Employed
       Include part-time, seasonal, or
       self-employed work.                     Employer's name      University Radiology Group

       Occupation may include student          Employer's address
                                                                    579A CRANBURY ROAD
       or homemaker, if it applies.
                                                                    East Brunswick, NJ 08816

                                               How long employed there?        4 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,600.55        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,600.55               $      0.00




Official Form 106I                                                        Schedule I: Your Income                                               page 1
            Case 20-17880-KCF                 Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                         Desc
                                                    EXHIBIT Page 59 of 70

Debtor 1   Hiteshri Patel                                                                        Case number (if known)    20-17880


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,600.55       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        748.67       $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                0.00
     5e.    Insurance                                                                     5e.        $          0.00       $                0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $                0.00
     5g.    Union dues                                                                    5g.        $          0.00       $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            748.67       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,851.88       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $      18,444.00
     8b. Interest and dividends                                                           8b.        $              0.00   $           0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00   $                0.00
     8g. Pension or retirement income                                                     8g.        $              0.00   $                0.00
                                               Rental income for Jersey City and
     8h.    Other monthly income. Specify:     CA properties                     8h.+ $                             0.00 + $          4,000.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $          22,444.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,851.88 + $      22,444.00 = $           26,295.88
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          26,295.88
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debor started per diem work in July, 2020




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
            Case 20-17880-KCF                      Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                           Desc
                                                         EXHIBIT Page 60 of 70


Fill in this information to identify your case:

Debtor 1                 Hiteshri Patel                                                                    Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEW JERSEY                                                     MM / DD / YYYY

Case number           20-17880
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  21                   Yes
                                                                                                                                             No
                                                                                   Mother-In-Law                        88                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             6,337.10

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             208.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             500.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           2,914.23




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
           Case 20-17880-KCF                      Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                                Desc
                                                        EXHIBIT Page 61 of 70

Debtor 1     Hiteshri Patel                                                                            Case number (if known)      20-17880

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               400.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               115.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               180.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               800.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               100.00
10.   Personal care products and services                                                                    10.   $                               100.00
11.   Medical and dental expenses                                                                            11.   $                               100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                 300.00
14.   Charitable contributions and religious donations                                                       14. $                                 250.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                            2,835.00
      15b. Health insurance                                                                                15b.    $                            1,906.02
      15c. Vehicle insurance                                                                               15c.    $                              585.21
      15d. Other insurance. Specify: Jersey City Rental Insurance                                          15d.    $                              144.75
             Anaheim Insuance                                                                                      $                               69.50
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                               16. $                                                      0.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                      17a. $                                                       0.00
    17b. Car payments for Vehicle 2                                                      17b. $                                                       0.00
    17c. Other. Specify:                                                                 17c. $                                                       0.00
    17d. Other. Specify:                                                                 17d. $                                                       0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                     0.00
    20b. Real estate taxes                                                               20b. $                                                     0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21. Other: Specify:    Education for Employment                                            21. +$                                                  30.00
    SBA Repayment                                                                               +$                                              5,000.00
    Exterminator                                                                                +$                                                 65.00
    Property Taxes Jersey City Rental                                                           +$                                                507.00
    Utilities/water for Jersey City                                                             +$                                                162.00
    Security System                                                                             +$                                                 30.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                    23,988.81
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                    23,988.81
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              26,295.88
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             23,988.81

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              2,307.07

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                  Case 20-17880-KCF                      Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                   Desc
                                                               EXHIBIT Page 62 of 70




 Fill in this information to identify your case:

 Debtor 1                    Hiteshri Patel
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number              20-17880
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Hiteshri Patel                                                        X
              Hiteshri Patel                                                            Signature of Debtor 2
              Signature of Debtor 1

              Date       November 20, 2020                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 20-17880-KCF   Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04   Desc
                          EXHIBIT Page 63 of 70




              Exhibit

                           “H”
                  Case 20-17880-KCF                           Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                                          Desc
                                                                    EXHIBIT Page 64 of 70
 Fill in this information to identify your case:

 Debtor 1                   Hiteshri Patel
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF NEW JERSEY

 Case number           20-17880
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          1,130,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             290,511.19

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          1,420,511.19

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,331,776.74

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          9,103,825.53


                                                                                                                                     Your total liabilities $           10,435,602.27


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              26,295.88

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              23,988.81

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
               Case 20-17880-KCF                         Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                           Desc
                                                               EXHIBIT Page 65 of 70
 Debtor 1      Hiteshri Patel                                                             Case number (if known) 20-17880

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 20-17880-KCF                 Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                    Desc
                                                         EXHIBIT Page 66 of 70


Fill in this information to identify your case:

Debtor 1                      Hiteshri Patel

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:         DISTRICT OF NEW JERSEY

Case number               20-17880                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                 Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with             Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                               Occupation           Per Diem                                   Self Employed
       Include part-time, seasonal, or
       self-employed work.                     Employer's name      University Radiology Group

       Occupation may include student          Employer's address
                                                                    579A CRANBURY ROAD
       or homemaker, if it applies.
                                                                    East Brunswick, NJ 08816

                                               How long employed there?        4 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,600.55        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,600.55               $      0.00




Official Form 106I                                                        Schedule I: Your Income                                               page 1
            Case 20-17880-KCF                 Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                         Desc
                                                    EXHIBIT Page 67 of 70

Debtor 1   Hiteshri Patel                                                                        Case number (if known)    20-17880


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,600.55       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        748.67       $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                0.00
     5e.    Insurance                                                                     5e.        $          0.00       $                0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $                0.00
     5g.    Union dues                                                                    5g.        $          0.00       $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            748.67       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,851.88       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $      18,444.00
     8b. Interest and dividends                                                           8b.        $              0.00   $           0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00   $                0.00
     8g. Pension or retirement income                                                     8g.        $              0.00   $                0.00
                                               Rental income for Jersey City and
     8h.    Other monthly income. Specify:     CA properties                     8h.+ $                             0.00 + $          4,000.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $          22,444.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,851.88 + $      22,444.00 = $           26,295.88
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          26,295.88
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debor started per diem work in July, 2020




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
            Case 20-17880-KCF                      Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                           Desc
                                                         EXHIBIT Page 68 of 70


Fill in this information to identify your case:

Debtor 1                 Hiteshri Patel                                                                    Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                             A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF NEW JERSEY                                                     MM / DD / YYYY

Case number           20-17880
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  21                   Yes
                                                                                                                                             No
                                                                                   Mother-In-Law                        88                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             6,337.10

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                               0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             208.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             500.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           2,914.23




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1
           Case 20-17880-KCF                      Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                                Desc
                                                        EXHIBIT Page 69 of 70

Debtor 1     Hiteshri Patel                                                                            Case number (if known)      20-17880

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               400.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               115.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               180.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               800.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               100.00
10.   Personal care products and services                                                                    10.   $                               100.00
11.   Medical and dental expenses                                                                            11.   $                               100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                 300.00
14.   Charitable contributions and religious donations                                                       14. $                                 250.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                            2,835.00
      15b. Health insurance                                                                                15b.    $                            1,906.02
      15c. Vehicle insurance                                                                               15c.    $                              585.21
      15d. Other insurance. Specify: Jersey City Rental Insurance                                          15d.    $                              144.75
             Anaheim Insuance                                                                                      $                               69.50
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                               16. $                                                      0.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                      17a. $                                                       0.00
    17b. Car payments for Vehicle 2                                                      17b. $                                                       0.00
    17c. Other. Specify:                                                                 17c. $                                                       0.00
    17d. Other. Specify:                                                                 17d. $                                                       0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                     0.00
    20b. Real estate taxes                                                               20b. $                                                     0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21. Other: Specify:    Education for Employment                                            21. +$                                                  30.00
    SBA Repayment                                                                               +$                                              5,000.00
    Exterminator                                                                                +$                                                 65.00
    Property Taxes Jersey City Rental                                                           +$                                                507.00
    Utilities/water for Jersey City                                                             +$                                                162.00
    Security System                                                                             +$                                                 30.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                    23,988.81
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                    23,988.81
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              26,295.88
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             23,988.81

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              2,307.07

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                  Case 20-17880-KCF                      Doc 100 Filed 11/20/20 Entered 11/20/20 19:12:04                                   Desc
                                                               EXHIBIT Page 70 of 70




 Fill in this information to identify your case:

 Debtor 1                    Hiteshri Patel
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number              20-17880
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Hiteshri Patel                                                        X
              Hiteshri Patel                                                            Signature of Debtor 2
              Signature of Debtor 1

              Date       November 20, 2020                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
